American Funds College Target Date Series 6455 Irvine Center Drive Irvine, California92618 Phone (213) 486 9200 April 13, 2012 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:American Funds College Target Date Series Dear Sir or Madam: On behalf of American Funds College Target Date Series (the “Series”), we hereby file Form N-1A under the Investment Company Act of 1940 and the Securities Act of 1933. A Form N-8A has been filed for the Series and the Series’ CIK number is 0001547011. If you have any questions about the enclosed, please contact me at (213) 452-2060. Sincerely, /s/ Walter R. Burkley Walter R. Burkley Enclosure
